Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to Application No. 17/816,588 filed on 1 August, 2022. 
This Application is a DIV of 16/746,546 filed on 17 January, 2020 and issued US 11,405,485.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saravanan (SG10201609396VA1), in view of Rogers (US 2003/0160734).

Regarding claim 1, Saravan teaches a system for presenting content in one or more facilities, the system comprising: 
a first display located at a first facility (page 1 line 29-30 provides “Providing digital signage 14 throughout the rig in data communication with the server such that messages are displayed on the signage”); 
a second display located at a second facility, the first display and the second display each configured to display data sets comprising one or more data items (page 1 line 26-28 provides “Providing a plurality of cameras 12 on the rig such that they communicate video footage to the server 2 indicative of what is happening at various areas of the rig”, where a different area can be interpreted as a second facility); 
and at least one computing device associated with the first facility and configured to transmit a request comprising an operational status indicator corresponding to a condition at the first facility (page 1 line 31 to page 2 line 3 provides “Providing a plurality of kiosks and/or mobile devices throughout the Off-shore oil rig, each incorporating a display screen, such that the kiosks and/or mobile devices are in data connection with the server and so that human workers can use the kiosks and/or mobile devices to access information related to the Offshore oil rig”); 
and a system server comprising one or more processors and memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to at least: 
receive the request from the at least one computing device (page 5 lines 17-18 provides “…a system status sub-module recording system alerts captured from connected Off-shore oil rig machinery and sensors…”). 
Saravanan teaches the above but Saravanan does not explicitly teach to determine an escalation parameter corresponding to the operational status indicator, the escalation parameter comprising a threshold time period; modify a first data set displayed on the first display based on the operational status indicator; and after the threshold time period has elapsed: identify a second data set displayed on the second display; and modify the second data set to cause the second display to display the operational status indicator.  
However, in a similar field of endeavor, Rogers teaches to determine an escalation parameter corresponding to the operational status indicator, the escalation parameter comprising a threshold time period (Rogers [0042] provides “The server computing system 301 maintains an update schedule for each display computing system 250 and provides the needed update data during the display computing system's 250 time slot to call the server for the data. This processing is performed by a display device video data update module 312. The display device video data update module 312 also maintains a log of the data transmitted to each display computing system 250”, wherein the update schedule functions as a threshold period of time for each displayed content); modify a first data set displayed on the first display based on the operational status indicator (Rogers ([0005] provides “…delivering promotional and advertisement related images to remote display devices. One aspect of the present invention is a system for electronically displaying advertising images on remote display devices”; [0028] provides “The display devices 111, 121 periodically communicate with the web server 111, such as once a day, to receive an updated display data set that is to be used until the next time the device 111, 121 communicates with the web server 101”); and after the threshold time period has elapsed: identify a second data set displayed on the second display (Rogers claim 1 provides “a plurality of remote display devices in electronic communication with the display content server to receive display content and schedule information from the display content server, each remote display device presents the received display content using the schedule information; and a schedule and content input client for defining the display content and the schedule information for each remote display device”); and modify the second data set to cause the second display to display the operational status indicator (Rogers [0043] provides “The server computing system 301 contains a display device management module 314 to provide end users 106 a mechanism to create, modify and delete an update schedule for each display computing system 250. This module 314 provides the end user 106 to modify a database of information describing the multi-media data that’s to be displayed upon each display computing system 250 at various times during each day”).  
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of limiting the amount of time content is displayed at different locations, based on an update schedule as taught by Rogers in the system taught by Saravanan, to keep employees at a facility up to date on pertinent information.

Regarding claim 2, the system of Claim 1, wherein the operational status indicator comprises an indication of a health or operational status of a piece of equipment located at the first facility (Saravanan page 5 lines 17-18 provides “…a system status sub-module recording system alerts captured from connected Off-shore oil rig machinery and sensors…”).  

Regarding claim 3, the system of Claim 2, wherein the first facility is a facility of a distribution network and wherein the piece of equipment comprises item processing equipment (Saravanan page 5 lines 17-18 provides “…a system status sub-module recording system alerts captured from connected Off-shore oil rig machinery and sensors…”).

Regarding claim 4, the system of Claim 2, wherein the at least one computing device is configured to generate the request automatically based on data received from circuitry associated with the piece of equipment (Saravanan page 5 lines 17-18 provides “…a system status sub-module recording system alerts captured from connected Off-shore oil rig machinery and sensors…”).  

Regarding claim 5, the system of Claim 1, wherein the request further comprises a condition time period for which the condition has been present (Saravanan page 5 lines 26-28 provides “a schedule monitoring sub-module providing a spare parts schedule and a maintenance schedule and facility to send these to an appropriate user”).  

Regarding claim 6, the system of Claim 5, wherein the instructions further cause the one or more processors to determine that the threshold time period has elapsed based on a beginning of the condition time period (Roger [0043]).  
Motivation to combine provided with reference to claim 1.

Regarding claim 7, the system of Claim 1, wherein modifying the first data set comprises at least one of adding the operational status indicator to the first data set or adding an alert to the first data set based on the operational status indicator (Saravanan page 5 lines 17-18 provides “…a system status sub-module recording system alerts captured from connected Off-shore oil rig machinery and sensors…”).  

Regarding claim 9, the system of Claim 1, wherein the instructions further cause the one or more processors to modify the escalation parameter by increasing or decreasing the threshold time period (Rogers [0039] provides “…any number of time slots may be allocated to any given display computing system 250 if additional updates are needed during any particular period of time. This update scheduling mechanism may also be different for each display computing system depending upon its location and the needs to change the frequency in which the display data is changed. Finally, the update scheduling mechanism may also dynamically change the update frequency for each individual display computing system if desired”).  
Motivation to combine provided with reference to claim 1.

Regarding claim 11, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 12, this claim contains limitations found within those of claim 2, and the same rationale of rejection applies, where applicable.
Regarding claim 13, this claim contains limitations found within those of claim 3, and the same rationale of rejection applies, where applicable.
Regarding claim 14, this claim contains limitations found within those of claim 4, and the same rationale of rejection applies, where applicable.
Regarding claim 15, this claim contains limitations found within those of claim 5, and the same rationale of rejection applies, where applicable.
Regarding claim 16, this claim contains limitations found within those of claim 6, and the same rationale of rejection applies, where applicable.
Regarding claim 17, this claim contains limitations found within those of claim 7, and the same rationale of rejection applies, where applicable.
Regarding claim 19, this claim contains limitations found within those of claim 9, and the same rationale of rejection applies, where applicable.

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saravanan (SG10201609396VA1), in view of Rogers (US 2003/0160734), further in view of Muthukrishnan et al (US 11,016,717).

Regarding claim 8, Saravanan-Rogers has taught the system of Claim 1, but Saravanan-Rogers  does not explicitly teach wherein the one or more processors identify the second data set based at least in part on the second facility being directly above the first facility within an organizational hierarchy.  
However, in a similar field of endeavor, Muthukrishnan teaches wherein the one or more processors identify the second data set based at least in part on the second facility being directly above the first facility within an organizational hierarchy (col.7 lines 50-65 provides “…the target device data 264 includes organizational information for target devices 240, such as, but not limited to identifications of organizational entities such as, but not limited to users, roles, teams, groups, organizations, hierarchies, and/or locations that have been associated with various target devices 240. In some implementations, a target device 240 may be associated with an organizational entity; for example, a target device 240 may be associated with a particular floor to facilitate identifying candidate target devices for casting”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of devices with hierarchies and locations/facility, as taught by Muthukrishnan in the system taught by Saravanan-Rogers, to maintain a logical scheduling factor for displayed content.

Regarding claim 10, Saravanan-Rogers has taught the system of Claim 9, including an escalation parameter (Rogers [0042]) and increased or decreased threshold time period (Rogers [0039], but Saravanan-Rogers does not explicitly teach wherein the instructions further cause the one or more processors to escalate the condition to a third facility having a higher hierarchy status relative to the second facility. 
However, in a similar field of endeavor, Muthukrishnan teaches wherein the instructions further cause the one or more processors to escalate the condition to a third facility having a higher hierarchy status relative to the second facility (col.7 lines 50-65 provides “…the target device data 264 includes organizational information for target devices 240, such as, but not limited to identifications of organizational entities such as, but not limited to users, roles, teams, groups, organizations, hierarchies, and/or locations that have been associated with various target devices 240. In some implementations, a target device 240 may be associated with an organizational entity; for example, a target device 240 may be associated with a particular floor to facilitate identifying candidate target devices for casting”). 
Motivation to combine provided with reference to claim 8.

Regarding claim 18, this claim contains limitations found within those of claim 8, and the same rationale of rejection applies, where applicable.
Regarding claim 20, this claim contains limitations found within those of claim 10, and the same rationale of rejection applies, where applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/               Examiner, Art Unit 2459                                                                                                                                                                                         
/SCHQUITA D GOODWIN/               Primary Examiner, Art Unit 2459